Corliss, J.
I am unable to concur in the views of my associate, but I reach the same conclusion on a different line of argument. The defendant was, on the motion, asking a favor of the trial court; but he failed to present any affidavit of merits on the motion. This would clearly be fatal to his claim for relief, had there been no verified answer in the case (Gauthier v. Rusicka, 3 N. D. 1, 53 N. W. 80,) and I do not think that the fact that he had already served a verified answer excused him from making such an affidavit. To require it imposes no great burden on a man who honestly believes that on the whole case he has a meritorious defense. Such affidavit is short and easily drawn, and its averments cannot for the purposes of the motion be denied. They must be taken to be true. Freem. Judgm. § 109; Worth v. Wetmore, (Iowa,) 54 N. W. 56. If a judgment is not unjust, a court will never relieve a party from it if the court rendering it had jurisdiction. When the suitor is forced to ask a favor of the court, he must make out a strong case of injustice. It is not sufficient to show-that his default was taken. It is not even enough for him to be able to swear to an answer setting forth a defense. The averments of the answer may all be true, and yet there may exist facts, to the knowledge of the defendant, which entirely destroy the force of the defense. He may know of matters in avoidance of such defense. In such a case he should not be relieved from the judgment, for the judgment is just. When 'he prays for such relief he should satisfy the court by his oath that such condition does not exist, — that he not only has a defense, but that he knows of no matter which will render that defense nugatory. It is for this reason that courts hold that an affidavit of merits is insufficient which sets forth that the party has stated “his defense” to his attorney, or “the facts of his defense,” or “his case.” He must swear that he has stated the whole case, or “the case,” to his attorney, and that on such disclosure of everything that'he knows about the case his attorney *20advised him that he has a good and substantial defense on the merits. Morgan v. McDonald, 70 Cal. 32, 11 Pac. 350; Burnham v. Smith, 11 Wis. 258; Freem. Judgm. § 108. Had there been no verified answer, an affidavit setting forth that the defendant had stated his defense to his attorney, and had been advised by him that it was meritorious, would have been insufficient. And yet that is the full scope of the verified answer. It does not purport to negative the knowledge of the defendant of the existence of facts in avoidance of the defense. Is there any reason why a party who is asking for indulgence after an answer is served should be allowed to obtain relief on terms less strict than one who is asking for such relief before an answer has been served? What the court should require in all such cases is the oath of the party that he has been advised by his counsel that he has a good and substantial defense on the merits, after full disclosure to such counsel of all facts relating to the case of which the client has knowledge. It may often be true that a client can truthfully swear to facts which on their face constitute a defense, knowing all the time that his counsel has advised him that certain other facts which he has disclosed to his attorney utterly destroy the defense; or the client may not reveal such facts to his counsel, and yet he could verify the answer. In Gauthier v. Rusicka, 3 N. D. 1, 53 N. W. 80, we intimated that there was much force in the position that an affidavit of merits should be required in addition to the verified answer. There is express authority to support it. Mowry v. Hill, 11 Wis. 146; Jones v. Russel, 3 How. Prac. 324; Freem. Judgm. § 108; Burnham v. Smith, 11 Wis. 269; 1 Black, Judgm. § 347. Says Mr. Black: “But in all cases where the application is not based upon want of jurisdiction 01-irregularity, but upon something presented as an excuse by the defendant, he must make an affidavit of merits, and nothing else can take its place or serve its purpose. An answer to the complaint already on file, or which the defendant proposes to file, is not equivalent to an affidavit of merits, although it discloses a defense apparently complete and meritorious, and although it is *21verified.” In Burnham v. Smith the court, speaking of its decision in Mowry v. Hill, says: “We held in Mowry v. Hill, (decided at this term) 11 Wis. 152, that an affidavit of merits should be filed on such application. The practice is salutary, and tends to prevent litigation for delay merely. We held also that a sworn answer was not sufficient, because a party may be able to swear to an answer which alone would show a defense and yet know that on the trial its effect might be entirely avoided by other facts. It is upon this reason that the authorities deny that it is sufficient in an affidavit of merits to state that the party has stated ‘his defense’ to counsel. If he had stated the whole facts of the case within his knowledge, then advice might have been entirely different.” I have been unable to find a single decision holding that an affidavit of merits is not, in a case like this, indispensable, in addition to a verified answer. For the reasons that I have stated,^1 am in favor of a reversal of the orders appealed from.
(63 N. W. Rep. 151.)